Title: From George Washington to Thomas Jefferson, 10 March 1792
From: Washington, George
To: Jefferson, Thomas

 

My dear Sir,
[Philadelphia]Saturday Morning [10 March 1792]

I was informed last Night by Mr Izard that a Comee of three, of which he was one, were to be with me on Monday Morning upon the Subject of the Algarene business. The Senate do not know how to get money for the purpose without the Agency of the Reps. & they are afraid to make the Comn.
I wish you to consider this matter—& if not before, to let me see you by half-after 7 Oclock on Monday Morng.
Genl Knox is to be with me on the appointments of the Officers at ten to day & will keep me employed most of the day—the forenoon I mean. Yrs &ca

G.W.

